Judgment reversed on the law and the facts, with costs, and judgment directed in favor of plaintiff, with costs, against defendant Slawson & Hobbs, for the amount of the commission obtained by it upon the sale, and also- against defendants Gay Holding Corporation, Showier and Hanlon, for the difference between the sum represented to plaintiff as the purchase price upon the sale of the property and the price obtained by the Gay Holding Corporation from the sale. We are of opinion that upon the undisputed facts the agent and its employees must be held to have dealt with plaintiff’s property for their personal profit, and cannot, therefore, retain the benefits derived by them from the transaction. Defendants Stern were innocent purchasers, and are so regarded on this appeal, and they are, therefore, not liable. Findings and conclusions of law inconsistent herewith are reversed, and findings and conclusions of law in conformity with this decision are hereby directed. Jayeox, Young and Kapper, JJ., concur; Kelly, P. J., and Manning, J., dissent and vote to affirm. Settle order on notice.